OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court pn October 18, 1961 under the name James Cyrus Ripton. In this proceeding to discipline him for professional misconduct, the respondent was charged with neglecting two legal matters entrusted to him and failing to co-operate with the Grievance Committee with respect to its investigation of these matters.
The Referee found that all the charges were sustained by the evidence. The petitioner moved to confirm the *289Referee’s report and the respondent submitted an affidavit in opposition to petitioner’s motion.
After reviewing all of the evidence, we are in full agreement with the Referee’s report. The respondent is guilty of the afore-mentioned charges of misconduct. The petitioner’s motion is granted.
In determining the appropriate measure of discipline to be imposed, we are mindful of respondent’s previously unblemished record and the fact that restitution has been made. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P. J., Hopkins, Damiani, Titone and Gibbons, JJ., concur.